Name: Commission Regulation (EC) No 555/1999 of 12 March 1999 on the supply to Russia of common wheat and rye of bread-making quality
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product;  trade
 Date Published: nan

 EN Official Journal of the European Communities15. 3. 1999 L 68/9 COMMISSION REGULATION (EC) No 555/1999 of 12 March 1999 on the supply to Russia of common wheat and rye of bread-making quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down the general rules for the application of Regula- tion (EC) No 2802/98; Whereas for the supply operations decided by Regulation (EC) No 2802/98 a second invitation to tender should be opened for the supply of various lots of common wheat and rye of bread-making quality held in intervention stores; Whereas the specific conditions applying to the supplies should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 A second invitation to tender is hereby opened to estab- lish the costs of supplying transport from intervention stores for 211 000 t (net weight) of common wheat of bread-making quality and for 100 000 t (net weight) of rye of bread-making quality to be delivered to the destina- tions indicated for each lot in Annex I, as part of a supply operation referred to in Article 2(1)(a) of Regulation (EC) No 111/1999, in accordance with both that Regulation and this Regulation. The invitation to tender shall cover the supply of six lots of common wheat of bread-making quality and five lots of rye of bread-making quality meeting the requirements laid down for minimum quality for buying into interven- tion at the time of publication of this Regulation. Article 2 For each lot, supply shall comprise: (a) taking-over of the goods from the stores of the inter- vention agency indicated in Annex II on means of transport, and (b) transport by appropriate means to the destinations within the time limits laid down in Annex I. In the event of maritime transport, transport shall be on a single vessel for products to be delivered on a given date to a given maritime port of destination or of transhipment. Article 3 1. Each tender shall cover an entire lot as defined in Annex I. 2. Tenders shall be lodged with the intervention agency holding the product to be delivered whose address is given in Annex II. 3. The time limit for lodging tenders shall expire on 23 March 1999 at 12 noon (Brussels time). Should the supply of a lot not be successfully tendered for by the end of this intitial period, tenders may be submitted for a second period expiring on 6 April 1999 at 12 noon (Brussels time). In this case, all the dates fixed in Annex I shall be extended by 14 days. Article 4 1. The tendering security shall be EUR 25/t. 2. The supply security shall be EUR 150/t and must be lodged in accordance with Article 7(1) of Regulation (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued at the destinations and by the authorities indicated in Annex III. (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. EN Official Journal of the European Communities 15. 3. 1999L 68/10 Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999, the advance shall be paid upon presentation of a removal certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 30 days after presentation of the application for the advance accompanied by the required documentary evidence. Article 7 The successful tenderer shall ensure that the special stamp shown in the Annex to Regulation (EC) No 385/1999 (1) is inserted in the transport documents. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20. 2. 1999, p. 48. EN Official Journal of the European Communities15. 3. 1999 L 68/11 ANNEX I Lot No 1 (a)  8 000 t of intervention wheat for Murmansk  delivery stage: goods not unloaded  final date for arrival in port of Murmansk: 4 May 1999 (b)  10 000 t of wheat for Murmansk  delivery stage: goods not unloaded  final date for arrival in port of Murmansk: 17 May 1999 (c)  10 250 t of intervention wheat for Arkhangelsk  delivery stage: goods not unloaded  final date for arrival in port of Arkhangelsk: 4 May 1999 (d)  7 750 t of intervention wheat for Arkhangelsk  delivery stage: goods not unloaded  final date for arrival in port of Arkhangelsk: 11 May 1999. Lot No 2  25 000 t of intervention wheat for Novorossiysk  delivery stage: goods not unloaded  final date for arrival in port of Novorossiysk: 10 May 1999. Lot No 3 (a)  8 000 t of intervention wheat via port of Ventspils  final destinations:  2 500 t OAO Muka-Kombikorma  2 500 t flourmill Sverdlovsk  3 000 t AOZT Zlak  delivery stage: on railway wagons  goods not unloaded at Zilupe-Posinj frontier crossing  final date for arrival in port of Ventspils: 27 April 1999 (b)  8 000 t intervention wheat via port of Ventspils  final destinations:  4 000 t flourmill Sverdlovsk  4 000 t AOZT Zlak  delivery stage: on railway wagons  goods not unloaded at Zilupe-Posinj frontier crossing  final date for arrival in port of Ventspils: 4 May 1999 (c)  9 000 t of intervention wheat via port of Ventspils  final destinations:  6 000 t flourmill Sverdlovsk  3 000 t AOZT Zlak  delivery stage: on railway wagons  goods not unloaded at Zilupe-Posinj frontier crossing  final date for arrival in port of Ventspils: 10 May 1999. Lot No 4  25 000 t of intervention wheat for St Petersburg  delivery stage: goods not unloaded  final date for arrival in port of St Petersburg: 12 May 1999. EN Official Journal of the European Communities 15. 3. 1999L 68/12 Lot No 5 (a)  25 000 t of intervention wheat via port of Riga  final destinations:  5 000 t AO Melkrukk (Bryansk)  5 000 t KHP Kaluga  5 000 t AO Kolos (Smolensk)  10 000 t AO Elekom  delivery stage: on railway wagons  goods not unloaded at Zilupe-Posinj frontier crossing  final date for arrival in port of Riga: 3 May 1999 (b)  25 000 t of intervention wheat via port of Riga  final destinations:  7 500 t OAO KHP Tula  7 500 t AO Simbriskmuka  10 000 t OAO flourmill Syzran  delivery stage: on railway wagons  goods not unloaded at Zilupe-Posinj frontier crossing  final date for arrival in port of Riga: 11 May 1999. Lot No 6 (a)  25 000 t of intervention wheat via port of Muuga  final destinations:  2 500 t Flourmill No 1 Yaroslavl  5 000 t OAO Melkombinat  2 500 t AO KHP Chaboksary  7 500 t AO Alina  5 000 t KHP Yoshkar-Ola  2 500 t AOOT KHP Mikhaylov  delivery stage: on railway wagons  goods not unloaded at Pechora-Pskov frontier crossing  final date for arrival in port of Muuga: 29 April 1999 (b)  25 000 t of intervention wheat via port of Muuga  final destinations:  7 500 t AO KHP NO Davlekanovo  5 000 t OAO KHP Podbereze  7 500 t AO KHP Sarapul  5 000 t AO Kazanzemoprod  delivery stage: on railway wagons  goods not unloaded:  at Pechora-Pskov frontier crossing: 12 500 t (other destinations)  at Ivangorod-Narva frontier crossing: 12 500 t (AO KHP Davlekanovo and Podbereze)  final date for arrival in port of Muuga: 24 May 1999. Lot No 7  10 000 t of intervention rye for Arkhangelsk  delivery stage  goods not unloaded  final date for arrival in port of Arkhangelsk: 19 May 1999. EN Official Journal of the European Communities15. 3. 1999 L 68/13 Lot No 8 (a)  15 000 t intervention rye via port of Riga  final destinations:  2 500 t AO Melkrukk (Bryansk)  2 500 t KHP Kaluga  5 000 t AO Kolos (Smolensk)  5 000 t KHP Ryazan  delivery stage: on railway wagons  goods not unloaded at Zilupe-Posinj frontier crossing  final date for arrival in port of Riga: 26 April 1999 (b)  15 000 t of intervention rye via port of Riga  final destinations:  5 000 t KHP Tula  5 000 t Flourmill No 3 Samara  5 000 t AOOT Dimitrovgrad  delivery stage: on railway wagons  goods not unloaded at Zilupe-Posinj frontier crossing  final date for arrival in port of Riga: 18 May 1999. Lot No 9  30 000 t of intervention rye via port of Muuga  final destinations:  2 500 t OAO Muka-Kombikorma  Pskov  5 000 t OOO KHP Yoshkar-Ola  2 500 t OAO Melkombinat Tver  2 500 t OAO No 2 Yaroslavl  2 500 t AO Mukomol  Muron  5 000 t AO KHP Kanash 2  2 500 t KHP Volodarsk  2 500 t KHP Teykovo  5 000 t AOOT KHP Volgograd  delivery stage: on railway wagons  goods not unloaded:  25 000 t at Pechora-Pskov frontier crossing  5 000 t at Ivangorod-Narva frontier crossing  final date for arrival in port of Muuga: 3 May 1999. Lot No 10  20 000 t of intervention rye for port of St Petersburg  delivery stage: goods not unloaded  final date for arrival in port of St Petersburg: 3 May 1999. Lot No 11  10 000 t of intervention rye via port of Ventspils  final destination: OAO Perm 2  delivery stage: on railway wagons  goods not unloaded at Zilupe-Posinj frontier crossing  final date for arrival in port of Ventspils: 17 May 1999. EN Official Journal of the European Communities 15. 3. 1999L 68/14 Place of storage Quantity(t) Warehouse No ONIC Port of shipment Programme ANNEX II FRENCH INTERVENTION COMMON WHEAT Lot No 1 (18 000 t for Mourmansk) COOPCAN 4, rue des Roquemonts F-14030 Caen Cedex 8 000 Colombelles P76012 Caen First vessel COOPCAN 4, rue des Roquemonts F-14050 Caen Cedex 10 000 Colombelles P76012 Caen Second vessel (18 000 t for Arkhangelsk) OCEAL 2, rue de Roye F-60200 Clairoix 10 250 Pont Saint Maxence P60006 Rouen First vessel AGRILYS 88, rue de Cassel F-59940 Neuf-Berquin 7 750 Esquelbecq P59009 Dunkerque Second vessel Lot No 2 (30 000 t for Novorossisk) SMEG 119, rue Hoche F-62119 Dourges 25 000 Ghent P96005 Ghent 1 vessel Lot No 3 (25 000 t for Ventspils) OCEAL 2, rue de Roye F-60200 Clairoix 2 300 Vignemont P60009 Rouen First vessel FORCE 5 7, rue Aristide Briand F-60110 Meru 5 700 Bauconvilliers P60008 Rouen OCEAL 2, rue de Roye F-60200 Clairoix 2 300 Vignemont P60009 Rouen Second vessel AGRO-PICARDIE BP 22 F-80200 Longueau 5 700 Saleux P80006 Rouen OCEAL 2, rue de Roye F-60200 Clairoix 2 256 Vignemont P60009 Rouen Third vessel AGRO-PICARDIE BP 22 F-80200 Longueau 3 150 Saleux P80006 Rouen FORCE 5 7, rue Aristide Briand F-60110 Meru 3 594 Bauconvilliers P60008 Rouen EN Official Journal of the European Communities15. 3. 1999 L 68/15 Place of storage Quantity(t) Warehouse No ONIC Port of shipment Programme Lot No 4 (25 000 t for St Petersburg) GRAIN EUROP 64, boulevard Caniot F-63033 Arras Cedex 17 299 Dunkerque Petite Synthe P59399 Dunkerque 1 vessel J. ROY St. Pol/Mer 7 701 St Pol/Mer P59008 Dunkerque Lot No 5 (25 000 t for Riga) CGT Pleistraat z/n B-9042 Ghent 25 000 Ghent P96002 Ghent 1 vessel (25 000 t for Riga) CGT Pleistraat z/n B-9042 Ghent 25 000 Ghent P96002 Ghent 1 vessel Lot No 6 (50 000 t for Muuga) UHF Parc des Bonnettes 3, rue de lorigan BP 311 F-62026 Arras Cedex 4 622 Dunkerque Petite Synthe E59384 Dunkerque First vessel GRAIN EUROP 64, boulevard Carnot F-62033 Arrax Cedex 3 680 Solesines E39400 Dunkerque AGRILYS 88, rue de Cassel F-59940 Neuf-Berquin 4 627 Merville P59006 Dunkerque AGRILYS 88, rue de Cassel F-59940 Neuf-Berquin 6 800 Corgue P39007 Dunkerque SOGESCAUT 12, rue de la Fontaine BP 22 F-59121 Prouvy 5 271 Prouvy P59013 Dunkerque UHF Parc des Bonnettes 3, rue de lorigan BP 311 F-62026 Arras Cedex 25 000 Dunkerque Petite Synthe E59384 Dunkerque Second vessel Intervention agency address ONIC Office National Interprofessionnel des CÃ ©rÃ ©ales 21, avenue Bosquet F-75341 PARIS Cedex 07 Tel. (33-1) 144 18 20 00 Fax (33-1) 145 51 90 99 EN Official Journal of the European Communities 15. 3. 1999L 68/16 Place of storage Quantity(t) Warehouse No BLE Port of shipment Programme GERMAN INTERVENTION RYE Lot No 7 (10 000 t for Arkangelska) Lagerhaus Heymann &amp; Pegels GmbH &amp; Co Postfach 91 23 47748 Krefeld 252 Krefeld 276630 A.R.A.G. 1 vessel Lagerhaus Heymann &amp; Pegels GmbH &amp; Co Postfach 91 23 47748 Krefeld 7 644 TÃ ¶nisvorst 269671 269675 270009 A.R.A.G. RCG MÃ ¼nster Raiffeisen Central-Gen. Industrieweg 110 48155 MÃ ¼nster 428 Dortmund 270419 A.R.A.G. Hack Lagereibetriebe GmbH RitterstraÃ e 2 97337 Dettelbach 1 562 WÃ ¼rzburg 506394 A.R.A.G. BAYWA AG Franken/WÃ ¼rzburg Postfach 81 01 08 81901 MÃ ¼nchen 114 Bayreuth 509479 A.R.A.G. Lot No 8 (30 000 t for Riga) MÃ RKA MÃ ¤rkische Kraftfutter GmbH Postfach 10 05 34 16205 Eberswalde 9 633 Eberswalde 277909 500290 Rostock 2 vessels 15 000 t MÃ RKA MÃ ¤rkische Kraftfutter GmbH Postfach 10 05 34 16205 Eberswalde 8 700 Rathenow 500293 Rostock DEUKA Deutsche Kraftfutterwerke Postfach 10 19 45 40010 DÃ ¼sseldorf 2 607 Herzberg 277912 277938 507277 507274 507853 Rostock MÃ ¼ritzer Lagerhausges. Glienholzweg 6 17207 RÃ ¶bel 6 988 Altenhof 273658 Rostock Dienstleistungs- und Handelsges, mbH Bahnhofstr. 15 19412 BrÃ ¼el 2 072 BrÃ ¼el 273421 Rostock Lot No 9 (30 000 t for Muuga) Volksbank eG Dransfeld GroÃ  Schneen Postfach 64 37125 Dransfeld 6 006 Rosdorf 509935 Bremen od. Bracke od. Nordenham 1 vessel Weser Lagerhaus GmbH RoÃ weg 20 20457 Hamburg 8 059 Hoye 503954 Bremen od. Bracke od. Nordenham OsnabrÃ ¼cker Lagerhaus Ges. mbH Dumer Hafenstr. 9 49808 Lingen 8 838 Lingen 502408 Bremen od. Bracke od. Nordenham EN Official Journal of the European Communities15. 3. 1999 L 68/17 Place of storage Quantity(t) Warehouse No BLE Port of shipment Programme Landw. Bezugs- u Absatzgen. Walsrode eG Postfach, 13 80 29653 Walsrode 2 373 Hademstorf 506384 Bremen od. Bracke od. Nordenham Lagerhaus Beverungen K. Frehse GmbH &amp; Co. KG Postfach 11 55 37675 Beverungen 4 420 Beverungen 277899 Bremen od. Bracke od. Nordenham Rieke &amp; Co. Lagerhaus u. Spedition Postfach 13 40 37593 Holzminden 304 Holzminden 501569 Bremen od. Bracke od. Nordenham Lot No 10 (20 000 t for St Petersburg) Getreide AG vonn. P. Kruse/Chr. Sieck Postfach 140 24757 Rendsburg 1 230 Rendsburg 506624 Hamburg 1 vessel Raiffeisen Getreidelagerhaus LÃ ¼neburg-Embsen GmbH Knut-HÃ ¶bold-Str. 3 21337 LÃ ¼neburg 10 167 LÃ ¼neburg 509932 Hamburg Rhenania Intermodal Transport GmbH KÃ ¶penicker Str. 16/17 10997 Berlin 5 748 Berlin 277908 Hamburg Behala Berliner Hafen- u. Lagerhausbetriebe Postfach 65 02 03 13302 Berlin 2 855 Berlin 501743 504867 Hamburg Lot No 11 (10 000 t for Ventspils) Rhenania Intermodal Transport GmbH KÃ ¶penicker Str. 16/17 10997 Berlin 1 076 Berlin 271341 Hamburg 1 vessel Wittenberger Agrarhandel GmbH Industriehafen 1 06862 Rosslau 2 610 Rosslau 501509 Hamburg Braun Lagerei Ges. mbH Haupstr. 100 39345 BÃ ¼lstringen 6 314 Bulstringen 276624 502014 Hamburg Intervention agency address BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Referat 313 Adickesallee 40 60322 Frankfurt am Main Tel. (49 69) 15 64 665 Fax (49 69) 15 64 793 EN Official Journal of the European Communities 15. 3. 1999L 68/18 ANNEX III COMMON WHEAT AND RYE 1. Place of take-over: Murmansk Authority authorised to issue take-over certificates: Directorate of the Rosgoshklebinspekciya for Murmansk region Mrs Larisa Dmitrievna Kosodapova. 2. Place of take-over: Arkhangelsk Authority authorised to issue take-over certificates: Directorate of the Rosgoshklebinspekciya for Arkhangelsk region Mrs Bojarinceva Irina Viktorovna, Mrs Sitnikova Ekaterina Grigorevna, Mrs Trembach Lidija Vladimiovna. 3. Place of take-over: Novorossiysk Authority authorised to issue take-over certificates: Directorate of the Rosgoshklebinspekciya for the city of Novorossiysk Mrs Raisa Aleksandrovna Maslova Mrs Lidiia Ivanovna Razorenova. 4. Place of take-over: St Petersburg Authority authorised to issue take-over certificates: Port Office of the Directorate of the Rosgoshklebinspekciya Mrs Tatiana Fedorovna Poltarakova Mrs Svetlana Ivanovna Tchelpanova. 5. Place of take-over: Posinj  on railway wagons  goods not unloaded Authority authorised to issue take-over certificates: OAO FKK Roskhleboproduct' 117292 Krzhzhanoskogo str. 6  Moscow Authorised person: Mr Popov Valerij Vladimirobich. 6. Place of take-over: Petchora-Pskov  on railway wagons  goods not unloaded Authority authorised to issue take-over certificates: OAO FKK Roskhleboproduct' 117292 Krzhzhanoskogo str. 6  Moscow Authorised person: Mr Danilyuk Dimitry Fedorovich. 7. Place of take-over: Ivangorod-Narva  on railway wagons  goods not unloaded Authority authorised to issue take-over certificates: OAO FKK Roskhleboproduct' 117292 Krzhzhanoskogo str. 6  Moscow Authorised person: Mr Ivanov Sergey Georgievich. Quality and quantity checks for the take-over locations referred to in lots 3, 5, 6, 8, 9 and 11 will be carried out when the wagons are sealed at Riga, Ventspils or Mouga. The take-over certificates will be issued when the wagons arrive at the above frontier crossings after the integrity of the seals and the number of wagons have been checked.